HOLLAND, District Judge.
We think, in the interest of justice in this case, the petition filed on the 28th day of August, 1905, asking permission to amend the original petition in bankruptcy against the above-alleged .bankrupts, in accordance with the requests contained in the amending petition, should be allowed, for the reason that the act of bankruptcy charged in the original petition is a concealment and transfer of property with intent to hinder, delay, and defraud creditors, and the amended petition also alleges a transfer of property, but for a different reason, to wit, with intent to prefer certain creditors. The petitioners were unable to secure this information until they discovered it from the evidence adduced upon the trial of this case on June 13, 1905. A new trial having been granted on August 10, 1905, the petitioners filed their petition for amendment August 28, 1905.
The amendments are allowed.